PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
Batchelder Dennis et al.
Application No. 16/240,950
Filed: January 07, 2019
Attorney Docket No. 131076-243920
:
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:



CORRECTED DECISION

The decision mailed November 24, 2021, was issued in error and is hereby VACATED in place of the mailing of this new decision.

This is a corrected decision on the petition under 37 CFR 1.313(c)(2), filed November 03, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on June 25, 2021, cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

Telephone inquiries should be directed to JoAnne Burke at (571) 272-4584.

This application is being referred to Technology Center AU 2145 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the concurrently filed request under 37 CFR 1.48(f).



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
    

    
        11 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.